Exhibit 10.2
AMENDMENT TO THE EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered
into as of November 18, 2008 by and between Duramed Pharmaceuticals, Inc., a
Delaware corporation having its principal executive offices at One Belmont
Avenue, 11th Floor, Bala Cynwyd, PA 19004 (the “Company”), Barr Pharmaceuticals,
Inc., a Delaware corporation having its principal executive offices at 225
Summit Avenue, Montvale, New Jersey 07645-1523 and G. Frederick Wilkinson (the
“Employee”).
          WHEREAS, Employee is currently employed as Chief Executive Officer of
the Company pursuant to an amended and restated employment agreement dated
July 15, 2008, between Employee and the Company (the “Employment Agreement”);
and
          WHEREAS, the approval by the stockholders of Barr Pharmaceuticals,
Inc. (“Barr”) of the consummation of the transactions contemplated in the
Agreement and Plan of Merger, dated as of July 17, 2008, among Teva
Pharmaceutical Industries Ltd. (“Teva”), Boron Acquisition Corp. and Barr, as
amended (the “Merger Agreement”), pursuant to which Barr will merge with and
into Boron Acquisition Corp., and ultimately become a wholly-owned subsidiary of
Teva (the “Merger”), will constitute a “Change in Control” as such term is
defined in the Employment Agreement;
          WHEREAS, the Company wishes to assure itself of the services of the
Employee and provide an inducement for the Employee to remain in its employ; and
          WHEREAS, in connection with the foregoing, the Company wishes to
formally amend the terms of the Employment Agreement to reflect those changes to
the Employment Agreement set forth herein, to be effective as of the closing of
the Merger; and
          WHEREAS, the Company and Employee agree to enter into such amendment
on the terms set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants and
obligations contained herein, and intending to be legally bound, the parties,
subject to the terms and conditions set forth herein, agree, effective as of
immediately prior to the Effective Time (as such term is defined in the Merger
Agreement), as follows:
     Capitalized terms not defined herein shall have the meaning set forth in
the Employment Agreement.
AMENDMENTS

  1.   The title of Paragraph 5 of the Employment Agreement is amended to read
as follows:         “Termination of Employment; Change in Control Payment.”    
2.   The title of Paragraph 5(a) of the Employment Agreement is amended to read
as follows:         “Termination of Employment.”     3.   Paragraph 5(a)(i) of
the Employment Agreement is hereby deleted in its entirety and replaced with the
following:         “(i) If the Employee’s employment with the Company is
terminated by the Company or an Affiliate without Good Cause (except as an
incident of assigning the rights to Employee’s services to a Permitted Assignee
in accordance with Paragraph 13(d) below),



--------------------------------------------------------------------------------



 



 



 2

      and including as a result of any non-renewal of this Agreement, in any
such case when the Employee is willing and able to continue performing service,
or is terminated by the Employee with or without Good Reason (excluding upon the
Employee’s death) (any of the foregoing terminations, a “Compensable
Termination”), in each case following the Merger (as such term is defined in
Paragraph 9(f) below), the Company shall:

     (A) for thirty-six (36) months following the Employee’s termination,
provide the Employee (and, as applicable, the Employee’s covered dependents), at
Company expense, with continuation coverage under the Company’s group health
plan(s) covering similarly situated executives;
     (B) pay the Employee, in accordance with normal payroll practices, the
portion of the Employee’s Base Salary accrued through the date of the
Compensable Termination and any other amounts to which the Employee is entitled
by law or pursuant to the terms of any compensation or benefit plan or
arrangement in which the Employee participated prior to the Compensable
Termination;
     (C) subject to all of the provisions of this Section 5, Section 14 below,
and further subject to compliance by the Employee with the provisions of
Sections 6 and 7 below, relating to confidential information, nonsolicitation
and disparaging remarks, pay to the Employee the Employee’s annual bonus for the
fiscal year of the Company preceding the fiscal year of the Company in which the
Compensable Termination occurs, if unpaid at the time of the Compensable
Termination. Such annual bonus shall be paid at the same time as bonuses (if
any) for such preceding fiscal year are paid to other officers, and in all
events within the first two and one half (21/2) months immediately following the
fiscal year of the Company to which such annual bonus relates. The amount of
such bonus shall be determined by the Board or a committee of the Board on a
basis consistent with the prior bonus determinations with respect to the
Employee or, for at least one year following the Merger, consistent with the
bonus determinations with respect to the Employee prior to Merger. If the Board
or a committee of the Board made no bonus determinations with respect to the
Employee before the Compensable Termination or, if applicable, before the Merger
the amount of such bonus shall be determined on a basis consistent with the
Board’s or Board committee’s bonus determinations with respect to other senior
officers of the Company before the Merger.
Unless otherwise agreed by Teva and Employee, and except as otherwise provided
in Paragraph 5(b) and 5(e) below, Employee shall not be entitled to any cash
severance payments under any Company or Teva severance arrangements in
connection with such termination.”

  4.   Paragraph 5(a)(ii) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:         “(ii) The foregoing provisions
of (including any payments under) this Section 5(a) shall be in addition to (and
not in lieu of) any payments to which the Employee may be entitled under
Sections 8, 9 and 10 hereof.”     5.   Paragraph 5(a)(iii) of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:    
    “[Intentionally omitted]”



--------------------------------------------------------------------------------



 



3



  6.   Paragraph 5(a)(iv) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:         “(iv) The Employee shall not
be required to mitigate the amount of any payment or benefit provided for in
this Agreement (including but not limited to any payment or benefit provided for
above in this Section 5) by seeking other employment or otherwise, nor shall any
compensation earned by the Employee in other employment or otherwise reduce the
amount of any payment or benefit provided for in this Agreement.”     7.  
Paragraph 5(b) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:         “Termination by the Company or an Affiliate
for Good Cause or by the Employee without Good Reason. If, during the term of
this Agreement, the Employee’s employment by the Company is terminated by the
Company or an Affiliate for Good Cause or by the Employee without Good Reason,
the Employee shall not be entitled to receive any compensation under Section 4
above accruing after the date of such termination. However, any obligations of
the Company under paragraph 5(h) below and Sections 8, 9 and 10 shall not be
affected by such termination of employment. The provisions of this paragraph
5(b) shall be in addition to, and not in lieu of, any other rights and remedies
the Company may have at law or in equity or under any other provision of this
Agreement in respect of such termination of employment. However, if during the
term of this Agreement the Employee’s employment is terminated by the Employee
without Good Reason and the Employee gives the Company at least one hundred
twenty (120) days’ advance notice of such termination, then the Employee shall
not have any obligation or liability under this Agreement on account of such
termination of employment, but the Employee’s obligations under Section 6 and 7
hereof shall not be affected by such termination of employment.”     8.   The
introduction to Paragraph 5(e)(iii) of the Employment Agreement is hereby
amended by inserting the following phrase after the words “In the event of a
Disability Termination”:         “that occurs prior to the CIC Payment Date (as
defined in Paragraph 5(h) below), in lieu of the CIC Payment (as defined in
Paragraph 5(h) below) otherwise payable to the Employee under Paragraph 5(h)”  
  9.   Paragraph 5(f) of the Employment Agreement is hereby amended by adding
the following paragraph to the end of such Paragraph 5(f):         “The CIC
Payment shall only be payable if the Employee (i) signs on or after the CIC
Payment Date a Release, (ii) delivers the signed Release to the Company within
forty-five (45) calendar days of presentation thereof by the Company to the
Employee, which presentation shall be made no later than forty-five
(45) calendar days prior to the CIC Payment Date, and (iii) does not revoke the
Release during the seven (7) calendar days following the date on which the
Employee signs the Release.”     10.   A new Paragraph 5(h) shall be added to
the Employment Agreement which shall read as follows:

     “(h) Change in Control Payment. Notwithstanding the provisions of this
Section 5 regarding the payments due to Employee upon a termination of
employment, and



--------------------------------------------------------------------------------



 



4

      subject to the requirements of Paragraph 5(f) above, in connection with
the Merger (as defined in Paragraph 9(f) below), on April 1, 2009 (the “CIC
Payment Date”), Employee shall be entitled to a lump sum payment equal to
$4,187,055 (the “CIC Payment”), without regard to Employee’s employment status
or Employee’s obligations under Sections 6 and 7 of this Agreement. Such CIC
Payment shall be paid in a lump sum, as promptly as possible, subject to the
provisions of Paragraph 5(f) above, but in no event later than fifteen
(15) calendar days after the CIC Payment Date.”     11.   Paragraph 9 of the
Employment Agreement is hereby amended by adding the following new subparagraph
9(f):

     “(f) Notwithstanding anything else set forth in this Agreement to the
contrary, the foregoing provisions of this Paragraph 9 shall only apply with
respect to any Payment arising out of, related to, or otherwise paid or provided
in connection with, any transaction contemplated by that certain the Agreement
and Plan of Merger, dated as of July 17, 2008, among Teva Pharmaceutical
Industries Ltd. (“Teva”), Boron Acquisition Corp. and Barr Pharmaceuticals,
Inc., as amended (including, without limitation, the approval by the
stockholders of Barr Pharmaceuticals, Inc. of the transactions contemplated
under such agreement) (all such transactions collectively, the “Merger”).”

  12.   Paragraph 14 of the Employment Agreement is hereby amended by adding the
following new subparagraph 14(e):         “(e) Without limiting any of the
foregoing provisions of this Paragraph 14:       (i) all reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent that such
reimbursements or in-kind benefits are subject to Section 409A;       (ii) all
expenses or other reimbursements paid pursuant herewith that are taxable income
to the Executive shall in no event be paid later than the end of the calendar
year next following the calendar year in which the Executive incurs such expense
or pays such related tax;       (iii) with regard to any provision in this
Agreement that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Code Section 409A, (A) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit and (B) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, respectively, in any other taxable year; provided that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, and
(C) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense occurred; and      
(iv) any tax gross-up payable by the Company in respect of any expenses or other
reimbursements paid under this Agreement that are taxable income to the
Executive shall be made no later than the end of the calendar year next
following the calendar year in which the Executive remits the related tax.”



--------------------------------------------------------------------------------



 



5



GENERAL
     1. The Employment Agreement, as amended by this Amendment, shall continue
in full force and effect in accordance with the terms thereof.
     2. The other provisions and cross-references of the Employment Agreement
shall be renumbered accordingly as a consequence of the additions and deletions
described herein, to the extent applicable.
     3. This Amendment may be executed in any number of counterparts, and each
such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute one and the same instrument.
     3. This Amendment shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the State
of New York applicable to contracts executed and to be performed solely in the
State of New York. Paragraphs 10(c) and 13 of the Employment Agreement are
hereby incorporated by reference herein.
[Signatures on next page.]





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

                      DURAMED PHARMACEUTICALS, INC.,
a Delaware corporation
      By:   /s/ Jane F. Greenman         Jane F. Greenman      Its:   Executive
Vice President,
Global Human Resources   

            BARR PHARMACEUTICALS, INC.,
a Delaware corporation
      By:   /s/ Jane F. Greenman         Jane F. Greenman      Its:   Executive
Vice President,
Global Human Resources   

            EMPLOYEE
      /s/ G. Frederick Wilkinson       G. Frederick Wilkinson   

            Attest:
      /s/ Sheldon Hirt       Assistant Secretary           

